Exhibit 16.1 Randall N. Drake, CPA, P.A. 1981 Promenade Way Clearwater, FL33760 Randall@RDrakeCPA.com May 5, 2011 Securities and Exchange Commission 450 Fifth Street NW Washington, D.C. 20549 In re:Onteco Corporaiton File # 000-53104 EIN 51-0668045 Gentlemen: We have read the statements made by Onteco Corporation included under Item 4.02 of its Report on Form 8-K dated March 28, 2011, and we agree with such statements as they relate to our firm and the company’s financial statements. Sincerely, /s/ Randall N. Drake, CPA, P.A. Randall N. Drake, CPA, P.A.
